Dismissed and Memorandum Opinion filed October 10, 2013.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00665-CV

                            TERIA LYNN, Appellant

                                        V.
                           CHARLA PATE, Appellee

                    On Appeal from the 60th District Court
                           Jefferson County, Texas
                       Trial Court Cause No. B-186,884

                 MEMORANDUM                      OPINION


      This is an appeal from a judgment signed April 19, 2013. The notice of
appeal was filed July 17, 2013. To date, our records show that appellant has not
paid the $175.00 appellate filing fee. See Tex. R. App. P. 5 (requiring payment of
fees in civil cases unless indigent); Tex. R. App. P. 20.1 (listing requirements for
establishing indigence); see also; Tex. Gov’t Code Ann. ' 51.207.
      On September 5, 2013, this court ordered appellant to pay the appellate
filing fee on or before September 18, 2013, or the appeal would be dismissed.
Appellant has not paid the appellate filing fee. Accordingly, the appeal is ordered
dismissed. See Tex. R. App. P. 42.3(c) (allowing involuntary dismissal of case
because appellant has failed to comply with notice from clerk requiring response or
other action within specified time).


                                       PER CURIAM

Panel consists of Chief Justice Frost and Justices Boyce and Jamison.




                                         2